Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to papers filed 11/29/2021.
Applicant’s election without traverse of Group II (methods) and the species of the combination of SEQ ID Nos 10-15 and SEQ ID NO. 4-6 in the reply filed on 4/07/2021 is acknowledged.  It is noted that the elected combination is free of the art and therefore the claims are being examined for the next species.  
Claims 1-6, 9-12, 19-24, 42 are pending.   Claims 1-6, 9-12, 19-20 are withdrawn as being drawn to a nonelected invention.
The following rejections for claims 21-24 and 42 is based upon amendments to the claims. 
This action is FINAL.
Withdrawn Rejections
The 35 USC 112b and 35 USC 112a rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Objection
Claim 22 is objected to as being dependent on a rejected claim.  It is suggested that the claim be amended to place it in independent form for allowability.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims  21,23,42 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hammond et al. (US Patent 5656427 August 12, 1997).
	With regard to claim 21, Hammond et al. teaches incubating a sample with a structure that comprises SEQ ID No. 14, assaying, and detecting mycoplasma (see alignment below and columns 9-10). 
	With regard to Claim 23, Hammond et al. teaches a method of assaying of PCR (Column 4 lines 18-21).
	With regard to claim 42, Hammond et al. teaches nucleic acids and therefore would comprise adenine, guanine, thymine and cytosine

 US-08-297-299B-58/c
; Sequence 58, Application US/08297299B
; Patent No. 5656427
;  GENERAL INFORMATION:
;    APPLICANT:  Phillip Hammond and
;    APPLICANT:  Anthony Endozo
;    TITLE OF INVENTION:  NUCLEIC ACID HYBRIDI-
;    TITLE OF INVENTION:  ZATION ASSAY PROBES,
;    TITLE OF INVENTION:  HELPER PROBES AND
;    TITLE OF INVENTION:  AMPLIFICATION OLIGO-
;    TITLE OF INVENTION:  NUCLEOTIDES TARGETED TO
;    TITLE OF INVENTION:  MYCOPLASMA PNEUMONIAE
;    TITLE OF INVENTION:  NUCLEIC ACID
;    NUMBER OF SEQUENCES:  92
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  Lyon & Lyon
;      STREET:  633 West Fifth Street
;      STREET:  Suite 4700
;      CITY:  Los Angeles

;      COUNTRY:  U.S.A.
;      ZIP:  90071-2066
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  3.5" Diskette, 1.44 Mb
;      MEDIUM TYPE:  storage
;      COMPUTER:  IBM Compatible
;      OPERATING SYSTEM:  IBM P.C. DOS 5.0
;      SOFTWARE:  Word Perfect 5.1
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/297,299B
;      FILING DATE:  August 29, 1994
;      CLASSIFICATION:  435
;    PRIOR APPLICATION DATA:
;    PRIOR APPLICATION DATA:  including application
;    PRIOR APPLICATION DATA:  described below:            none
;      APPLICATION NUMBER:  n/a
;      FILING DATE:  n/a
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Heber, Sheldon O.
;      REGISTRATION NUMBER:  38,179
;      REFERENCE/DOCKET NUMBER:  208/130
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  (213) 489-1600
;      TELEFAX:  (213) 955-0440
;      TELEX:  67-3510
;  INFORMATION FOR SEQ ID NO:  58:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  41
;      TYPE:  nucleic acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
US-08-297-299B-58

  Query Match             100.0%;  Score 24;  DB 8;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGTCAAACTATGAAAGCTGGTAA 24
              ||||||||||||||||||||||||
Db         40 CCGTCAAACTATGAAAGCTGGTAA 17

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 24  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammond et al. (US Patent 5656427 August 12, 1997) in view of Reijans et al. (US Patent Application Publication 2010/0297630 Nov 25, 2010).
Hammond et al. teaches incubating a sample with a structure that comprises SEQ ID No. 14, assaying, and detecting mycoplasma (see alignment below and 
With regard to claim 24, Reijans et al. teaches a method of assaying mycoplasma by using a RT PCR for rapid validation of the bacteria (para 29). 
Therefore, it would prima facie obvious to one of ordinary skill in the art to modify the method of Hammond et al. to use an assay of RT PCR as taught by Reijans et al. The ordinary artisan would be motivated to use RT PCR in order to provide a rapid identification of bacteria using a known assay method that hybridizes known oligonucleotides to targets associated with the bacteria for detection. 
Conclusion
No claims are allowed.
In order to provide compact prosecution, it is noted that based upon the sequence search performed a nucleic acid comprising the entire length of SEQ ID No. 4 and 6 was not found in the prior art search.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634